Citation Nr: 0321528	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  03-09 837	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board's 
February 2000 decision denying an effective date for service 
connection for post-traumatic stress disorder prior to June 
8, 1994.  


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran, who is the moving party, served on active duty 
from October 1986 to September 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on motion as to clear and unmistakable error in a 
February 2, 2000 Board decision.


FINDINGS OF FACT

1.  An effective date for service connection for post-
traumatic stress disorder prior to June 8, 1994 was denied by 
the Board on February 2, 2000.

2.  The moving party has not set forth specific allegations 
of error, either of fact or law, as to the February 2000 
decision.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable error 
in the February 2000 Board decision fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1404(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there have been changes in 
the law concerning the VA's duty to notify a claimant as to 
evidence needed to substantiate a claim, and concerning the 
VA's duty to assist a claimant in developing evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  However, these provisions are not applicable to 
clear and unmistakable error claims.  Livesay v. Principi, 15 
Vet. App. 165 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 
(2002).  Pursuant to Section 20.1404(b) (2002), the motion 
alleging clear and unmistakable error in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Id.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice.

In December 2001, the veteran asserted that the Board's 
February 2000 decision contained clear and unmistakable error 
because she was seeking care prior to her service discharge 
and that after her representative asked the Vet Center to 
clarify her dates of treatment, a November 14, 2001 letter 
from the Vet Center which she submitted in December 2001 
stated that the disability date was October 21, 1993.  This 
is not an assertion which, if true, would necessarily result 
in an outcome different from that reached by the Board in 
February 2000.  Error must be based on the record at the time 
of the prior decision.  This document was not of record at 
the time of the February 2000 decision; thus it cannot 
establish error in such decision.  It is not an allegation of 
clear and unmistakable error of fact or law in the February 
2000 Board decision.  38 C.F.R. §§ 20.1403, 20.1404.

It has been asserted that the Board's February 2000 was clear 
and unmistakable error because the veteran had been suffering 
from post-traumatic stress disorder since discharge from 
military service.  This assertion is an unsupported 
allegation going to how the facts were weighed.  Such is not 
a valid assertion of clear and unmistakable error.

In December 2001, the veteran asserted that the reasonable 
doubt doctrine provided the basis for the relief sought.  
However, disagreement as to how facts were weighed or 
evaluated can not be clear and unmistakable error.  
38 C.F.R. § 20.1403(d).  

In December 2001, the veteran asserted that 
38 C.F.R. § 3.105(a) provides a basis for the relief sought.  
However, the clear and unmistakable error review authority in 
38 C.F.R. § 3.105(a) relates only to review of decisions of 
the agency of original jurisdiction (RO) and not to those of 
the Board.  Smith (William) v. Brown, 35 F.3d. 1516, 1527 
(Fed. Cir. 1994).

In May 2002, the representative asserted that the Board's 
February 2000 decision contained clear and unmistakable error 
because the veteran had been unable to receive the needed 
assistance from VA.  At best, this is an allegation in some 
duty to assist.  General, non-specific allegations of error 
are insufficient to satisfy the requirement of setting forth 
clearly and specifically the alleged clear and unmistakable 
error.  38 C.F.R. § 20.1404(b).

In May 2002, the representative asserted that the Board's 
February 2000 decision contained clear and unmistakable error 
because the veteran was unable, with her decreased ability to 
focus attention, to meet the required deadlines.  However, 
this allegation fails for lack of specificity.  It does not 
indicate what deadlines the representative is referring to or 
why her inability to meet deadlines would constitute Board 
clear and unmistakable error. 

On the veteran's behalf in May 2002, the representative 
contended that the Board's February 2000 decision contained 
clear and unmistakable error because the information for 
allowance of the earlier date was a matter of record and was 
not taken into account.  This is a general, non-specific 
allegation of error, and as such, is insufficient to satisfy 
the requirement of setting forth clearly and specifically the 
alleged clear and unmistakable error.  
38 C.F.R. § 20.1404(b).  Specification of the specific 
information which was of record and why it necessarily 
required an earlier effective date is lacking.

In February 2001, the veteran asserted that 
38 C.F.R. § 3.400(b)2(i) provides a basis for the relief 
sought.  However, calling attention to 
38 C.F.R. § 3.400(b)(2)(i) is not specifically alleging clear 
and unmistakable error.

After careful review of the evidence of record, the Board 
concludes that the appellant has not specifically alleged 
clear and unmistakable error, either of fact or law, as to 
the February 2000 Board decision.  Accordingly, in the 
absence of an allegation that sets forth clearly and 
specifically alleged clear and unmistakable error or errors 
of fact or law in the Board decision, the legal or factual 
basis for such allegation, and why the results would have 
been manifestly different but for the alleged error, the 
veteran's motion for revision of the February 2000 Board 
decision is dismissed without prejudice.  See 38 C.F.R. 
§§ 20.1400, 20.1404(b).


ORDER

The motion for clear and unmistakable error in a February 
2000 Board decision is dismissed without prejudice to 
refiling.


                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CLEAR AND UNMISTAKABLE ERROR ... on or 
after November 18, 1988" as a condition for an 
attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 




